Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-37, 39-42 and 44-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. US 10720545 (hereinafter Pat-545) in view of Iijima (US 20160058310).

Regarding claim 32. The claims 1, 3, 12 and 13 of Pat-545 disclose all the claimed limitations of the claim 32 except wherein the lens has a first lens surface and a second lens surface that are next to each other in the first direction, the first lens surface being located between an imaginary plane perpendicular to the first direction and the light-receiving element, the second lens surface being located on a side of the imaginary plane opposite the first lens surface, and wherein a curvature radius of the first lens surface is smaller than a curvature radius of the second lens surface.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the Pat-545 to have the Iijima’s lens structure for the purpose of providing enhanced light sensitivity [0175].

Regarding claim 33. The claims 1, 3, 12 and 13 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 32.

Regarding claim 34. The claims 1, 3, and 12-14 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 34.

Regarding claim 35. The claims 1, 3, and 12-15 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 35.



Regarding claim 37. The claims 1, 3, 12, 13, 16 and 17 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 37.

Regarding claim 39. (New) The claims 1, 3, 12 and 13 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 39.

Regarding claim 40. (New) The claims 1, 3, 12 and 13 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 40.
 
Regarding claim 41. (New) The claims 1, 3, 12, 13 and 18 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 41.

Regarding claim 42. (New) The claims 1, 3, 12, 13, 18 and 19 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 42.

Regarding claim 44. (New) The claims 1, 3, 12, 13, and 18-20 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 44.

Regarding claim 45. (New) The claims 1, 3, 12, 13, and 18-21 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 45.

Regarding claim 46. (New) The claims 1, 3, 12, 13, 18-20 and 22 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 46.

Regarding claim 47. (New) The claims 1, 3, 12, 13 and 23 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 47.

Regarding claim 48. (New) The claims 1, 3, 12, 13, 23 and 24 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 48.

Regarding claim 49. (New) The claims 1, 3, 12, 13, and 23-25 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 49.

Regarding claim 50. (New) The claims 1, 3, 12, 13, and 23-26 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 50.

Regarding claim 51. (New) The claims 1, 3, 12, 13, and 23-27 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 51.

Regarding claim 52. (New) The claims 1, 3, 12, 13, and 23-28 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 52.



Regarding claim 54. (New) The claims 1, 3, 12, 13, 29 and 30 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 53.

Regarding claim 55. (New) The claims 1, 3, 7, 12, and 13 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 55.

Regarding claim 56. (New) The claims 1, 3, 12, and 13 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 56.

Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. US 10720545 (hereinafter Pat-545) in view of Iijima (US 20160058310), and further in view of Tu (US 20150028371).

Regarding claim 43. (New) Regarding claim 39. (New) The claims 1, 3, 12 and 13 of Pat-545 in view of Iijima disclose all the claimed limitations of the claim 39 except an inclination angle of the inner wall of the second opening relative to the first direction is uniform along an entire circumference of the second opening.
However, Tu discloses an inclination angle of the inner wall of the second opening 64 relative to the first direction is uniform along an entire circumference of the second opening (Fig 2).
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 53, 55 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima (US 20160058310).

Regarding claim 32. (New) Iijima discloses A semiconductor device [0157] comprising: 
a substrate 160 having a mounting surface (Fig 9A: top surface of 160) and an attachment surface facing away from each other (Fig 9A); 
a light-receiving element 141 mounted on the mounting surface of the substrate, the light-receiving element having a light-receiving region (Fig 9A: right side of 71) that detects light [0157]; 
a light-emitting element 150 mounted on the mounting surface of the substrate and spaced apart from (Fig 9A: via 71) the light-receiving element in a first direction (Fig 
a light-transmitting member 30 [0157] covering the light-receiving element and the light-emitting element (Fig 9A), the light-transmitting member having a convex lens (Fig 9A: see the dome shaped convex lens) from which light is emitted (Fig 9A), 
wherein the lens has a first lens surface (Fig 9A: the surface of 31) and a second lens surface (Fig 9A: the surface of 32) that are next to each other in the first direction (Fig 9A), 
the first lens surface being located between an imaginary plane (Fig 9A: see the imaginary plane in line of ‘h1’) perpendicular to the first direction and the light-receiving element (Fig 9A), the second lens surface being located on a side (Fig 9A: right side of the imaginary plane) of the imaginary plane opposite the first lens surface (Fig 9A: opposite to left side which means right side), and 
wherein a curvature radius of the first lens surface is smaller than a curvature radius of the second lens surface (Fig 9A).

Regarding claim 53. (New) Iijima discloses The semiconductor device according to claim 32, further comprising a plurality of external terminals disposed on the attachment surface of the substrate [0083], wherein each of the plurality of external terminals is electrically connected to the light-emitting element or the light- receiving element [0083].



Regarding claim 56. (New) Iijima discloses The semiconductor device according to claim 32, wherein the light-emitting element comprises a light-emitting diode 150 [0074]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-37, 39-47, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 20160058310) in view of Tu (US 20150028371).

Regarding claim 33. (New) Iijima discloses The semiconductor device according to claim 32, further comprising a light-shielding member 70 [0083].
But Iijima does not disclose that light-shielding member covers the light-transmitting element and has a first opening exposing the lens.
However, Tu discloses light-shielding member 60 covers the light-transmitting element 50 and has a first opening 62 exposing the lens 52.


Regarding claim 34. (New) Iijima in view of Tu discloses The semiconductor device according to claim 33, Iijima discloses wherein the lens has an elliptical shape elongated in a second direction in plan view (Fig 3B), the second direction being perpendicular to both the first direction and a thickness direction of the substrate (Fig 3B). 

Regarding claim 35. (New) Iijima in view of Tu discloses The semiconductor device according to claim 34 except wherein the first opening has an elliptical shape elongated in the second direction in plan view.
However, the ordinary artisan would have recognized that simple substitute of Tu’s first opening shape to the claimed shape would have been obvious without departing from the spirit and scope of the invention for the purpose of providing enhanced light emission efficiency. 

Regarding claim 36. (New) Iijima in view of Tu discloses The semiconductor device according to claim 33, Tu discloses wherein a clearance is provided between the lens and an inner wall of the first opening (Fig 2).



Regarding claim 39. (New) Iijima in view of Tu discloses The semiconductor device according to claim 33, Tu discloses wherein the light-transmitting member includes a first light-transmitting member and a second light-transmitting member, 
the first light-transmitting member 50 (Fig 2: right side) covering the light-emitting element 30 and having the lens 52, the second light-transmitting member 50 (Fig 2: left side) covering the light-receiving element 40 and having an incident region on which light is made incident (Fig 2), and 
the first light-transmitting member and the second light-transmitting member are mounted on the mounting surface of the substrate 20 and spaced apart from each other in the first direction (Fig 2).

Regarding claim 40. (New) Iijima in view of Tu discloses The semiconductor device according to claim 39, Tu discloses wherein the light-shielding member has a second opening 64 exposing the incident region, and the second opening is spaced apart from the first opening 62 in the first direction (Fig 2).



Regarding claim 42. (New) Iijima in view of Tu discloses The semiconductor device according to claim 40, Tu discloses wherein an inner wall of the second opening has a surface inclined toward a center of the second opening with a decreasing distance to the light-receiving element in the thickness direction of the substrate (Fig 2).

Regarding claim 43. (New) Iijima in view of Tu discloses The semiconductor device according to claim 39, Tu discloses wherein an inclination angle of the inner wall of the second opening relative to the first direction is uniform along an entire circumference of the second opening (Fig 2).

Regarding claim 44. (New) Iijima in view of Tu discloses The semiconductor device according to claim 42, Tu discloses wherein the incident region is raised in the thickness direction of the substrate and has a flat surface (Fig 2: see the flat surface between the inclined surface and lens) perpendicular to the thickness direction of the substrate, the flat surface comprising an incident surface on which light is made incident (Fig 2).



Regarding claim 46. (New) Iijima in view of Tu discloses The semiconductor device according to claim 44, Tu discloses wherein a clearance is provided between the incident region and the inner wall of the second opening (Fig 2).

Regarding claim 47. (New) Iijima in view of Tu discloses The semiconductor device according to claim 39, Iijima discloses wherein the light-shielding member has a partition wall 71 shielding the first light-transmitting member and the second light-transmitting member from each other (Fig 9A).

Regarding claim 51. (New) Iijima in view of Tu discloses The semiconductor device according to claim 39, Tu discloses wherein the first light- transmitting member and the second light-transmitting member are made of an identical synthetic resin [0029].

Regarding claim 52. (New) Iijima in view of Tu discloses The semiconductor device according to claim 51, Tu discloses wherein the light-shielding member 60 [0030] is made of a synthetic resin having a different physical property ([0029]/[0030]: opaque vs transparent) from the synthetic resin of the first light-transmitting member 50 and the second light-transmitting member 50 [0029], and 
.

Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 20160058310) in view of Tu (US 20150028371), further in view of Sone (JP2006005141: Applicant provided in IDS dated 6/10/2020).

Regarding claim 48. (New) Iijima in view of Tu discloses The semiconductor device according to claim 47 except wherein the substrate has a first groove recessed from the mounting surface and located between the first light-transmitting member and the second light-transmitting member, and the partition wall is fitted in the first groove.
However, Sone discloses wherein the substrate has a first groove (Fig 5: the recessed portion under the center portion of 12) recessed from the mounting surface and located between the first light-transmitting member and the second light-transmitting member (Fig 5), and the partition wall is fitted in the first groove (Fig 5).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Iijima in view of Tu’s device structure to have the Sone’s structure for the purpose of providing effective light isolation effect.



Regarding claim 50. (New) Iijima in view of Tu and Sone discloses The semiconductor device according to claim 49, Sone discloses wherein the first groove has a first end and a second end both of which are connected to the second groove (Fig 6).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 20160058310).

Regarding claim 54. (New) Iijima discloses The semiconductor device according to claim 53 except wherein the plurality of external terminals are covered by a plating layer.
However, the claimed structure of the plurality of external terminals are covered by a plating layer is well known in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Iijima’s external terminals essentially .

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 38. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the inner wall of the first opening has a first portion facing the first lens surface and a second portion facing the second lens surface, and an inclination angle of the first portion relative to the first direction is larger than an inclination angle of the second portion relative to the first direction”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826